Matter of Davis (2021 NY Slip Op 04946)





Matter of Davis


2021 NY Slip Op 04946


Decided on September 2, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:September 2, 2021

PM-112-21
[*1]In the Matter of Christina Renee Davis, an Attorney. (Attorney Registration No. 4774022.)

Calendar Date:August 30, 2021

Before:Egan Jr., J.P., Lynch, Clark, Aarons and Colangelo, JJ.

Christina Renee Davis, Green Bay, Wisconsin, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Christina Renee Davis was admitted to practice by this Court in 2010 and lists a business address in Green Bay, Wisconsin with the Office of Court Administration. Davis now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Davis' application.
Upon reading Davis' affidavit sworn to April 16, 2021, filed on April 20, 2021 and supplemented on April 22, 2021, and upon reading the August 24, 2021 correspondence in response by the Chief Attorney for AGC, and having determined that Davis is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Egan Jr., J.P., Lynch, Clark, Aarons and Colangelo, JJ., concur.
ORDERED that Christina Renee Davis' application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Christina Renee Davis' name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Christina Renee Davis is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Davis is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Christina Renee Davis shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.